DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 6/18/2021, which are in response to USPTO Office Action mailed 9/24/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-3, 5-6, 8-13, 15-16 and 18-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites a system that transforms data for well operations, the system comprising: one or more physical processors configured by machine-readable instructions to: …
generate cloud-native operation information based on extraction and conversion of one or more portions of the operation information, the cloud-native operation information being targeted and lightweight by including the one or more portions of the operation information arranged in a cloud-native format,	
The limitation comprises producing or otherwise obtaining information in one format and converting it to another format applied to a cloud computing system.

The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a system…comprising one or more physical processors configured by machine-readable instructions… None of the claim elements preclude the step of generating information from practically being performed in the mind. For example, claim 1 encompasses obtaining data and applying it to a particular field, in this case well operations in a cloud-native format, which is merely a field of use to which the claimed invention is to be applied.
	Claim 1 recites the following additional elements: “the operation information characterizing operation of the well, the operation information arranged in a wellsite information transfer standard markup language (WITSML) format;” which merely amounts to mere data gathering applied to a field of use, which represents insignificant extra-solution activity. Additionally, the WITSML format represents a particular data type to be manipulated, which also represents insignificant extra-solution activity.
“wherein the conversion in arrangement of the information from the WITSML format to the cloud- native format enables data analytics to be performed by a cloud native application rather than requiring processing by a WITSML application or a WITSML adaptor,” which describes a particular data source to be manipulated (e.g. the cloud native application is a data source), which represents insignificant extra-solution activity. 
“the extraction and the conversion of the one or more portions of the operation information is performed based on a list, the list identifying elements of the operation information arranged in the WITSML format to be converted into the cloud-native format and identifying corresponding data types for the elements in the cloud-native format;” which describes a particular data source to be manipulated (e.g. the list of elements is a data source), which represents insignificant extra-solution activity.
“and provide the cloud-native operation information to a cloud-native application, the cloud-native application utilizing the cloud-native operation information to facilitate the operation of the well.” which merely amounts to mere data gathering applied to a field of use, which represents insignificant extra-solution activity.
Therefore, the claim as recited essentially comprises receiving a plurality of requests having certain characteristics and receiving collections of data corresponding with each request applied to a generic computer environment. Thus, the claim recites a mental process.
mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. Therefore, the claim is ineligible.

Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “wherein the operation information is obtained from the data store based on a set of queries.” which represents a step of selecting a particular data source, which represents insignificant extra-solution activity.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of 
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 3,
Claim 3 depends upon Claim 2, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 3 further recites the limitations of: “wherein the set of queries includes a well query, a wellbore query, and an item query.” which represents a step of selecting a particular type of data to be manipulated (e.g. well, wellbore, and item are types of data), which represents insignificant extra-solution activity.

This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 5,
Claim 5 depends upon Claim 1, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 5 further recites the limitations of: “wherein the cloud-native format includes JavaScript Object Notation format.” which represents a step of selecting a 
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 6,
Claim 6 depends upon Claim 5, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
wherein the operation information is obtained from the data store as one or more wellsite information transfer standard markup language documents, and the cloud-native operation information is generated as one or more JavaScript Object Notation messages.” which represents a step of selecting a particular type of data to be manipulated (e.g. WITSML documents and JSON messages are types of data), which represents insignificant extra-solution activity.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer 

Regarding dependent claim 8,
Claim 8 depends upon Claim 1, as such claim 8 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 8 further recites the limitations of: “wherein the cloud-native application includes a data visualization application or a data analytic application.” which represents a step of selecting a particular data source to be manipulated such as for collection, analysis and display (e.g. such as by displaying via a data visualization application), which represents insignificant extra-solution activity.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.


Regarding dependent claim 9,
Claim 9 depends upon Claim 8, as such claim 9 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 9 further recites the limitations of: “wherein: output of the data analytic application is arranged in the JavaScript Object Notation format;” which represents a step of selecting a particular data type to be manipulated (e.g. JSON format is a data type), which represents insignificant extra-solution activity.
	“output of the data analytic application is converted into the wellsite information transfer standard markup language format;” which represents a step of selecting a particular data type to be manipulated (e.g. WITSML format is a data type), which represents insignificant extra-solution activity.
“and the converted output of the data analytic application is provided to the data store for use in the operation of the well.“ which represents a step of selecting a particular data source to be manipulated such as for collection, analysis and display (e.g. manipulating the data store), which represents insignificant extra-solution activity.

This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 10,
Claim 10 depends upon Claim 1, as such claim 10 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 10 further recites the limitations of: “wherein the operation of the well includes a drilling operation, a completion operation, or a production operation.” 
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 11,
The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 12,
The claim is analogous to the subject matter of dependent claim 2 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 13,
The claim is analogous to the subject matter of dependent claim 3 directed to a method or process and is rejected under similar rationale.
Regarding dependent claim 15,
The claim is analogous to the subject matter of dependent claim 5 directed to a method or process and is rejected under similar rationale.
Regarding dependent claim 16,
The claim is analogous to the subject matter of dependent claim 6 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 18,
The claim is analogous to the subject matter of dependent claim 8 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 9 directed to a method or process and is rejected under similar rationale.
Regarding dependent claim 20,
The claim is analogous to the subject matter of dependent claim 10 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 21,
Claim 21 depends upon Claim 1, as such claim 21 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 21 further recites the limitations of: “wherein the cloud-native application utilizes the cloud-native operation information to facilitate the operation of the well by using the one or more portions of the operation information converted from the WITSML format to the cloud-native format to provide recommendations on a future operation of the well or make changes to the operation of the well.” Which represents steps of data gathering and outputting (e.g. the recommendations are a data output generated from the gathered well-site operation data), which represents insignificant extra-solution activity.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Regarding dependent claim 22,
The claim is analogous to the subject matter of dependent claim 21 directed to a method or process and is rejected under similar rationale.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 11 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karpistsenko et al. (US PGPUB No. 2014/0156806; Pub. Date: Jun. 5, 2014).
Regarding independent claim 1,
Karpistsenko discloses a system that transforms data for well operations, the system comprising: one or more physical processors configured by machine-readable instructions to: obtain operation information for a well from a data store, See Paragraph [0045], (The data storage system requests a list of available data streams and receives one or more data streams from the plurality of data collection systems including data streams in WITSML format.)  See Paragraph [0042], (Data streams may be received by the collection system in a variety of formats including WITSML and may then be transformed into one or more other formats for communication with other systems, i.e. obtaining operation information from a well from a data store (e.g. a data source having data in WITSML format.)
the operation information characterizing operation of the well, the operation information arranged in a wellsite information transfer standard markup language (WITSML) format; See Paragraph [0042], (Data streams may be received by 
generate cloud-native operation information based on extraction and conversion of one or more portions of the operation information, the cloud-native operation information being targeted and lightweight by including the one or more portions of the operation information arranged in a cloud-native format, See Paragraph [0042], (Data streams may be received by the collection system in a variety of formats including WITSML and may then be transformed into one or more other formats for communication with other systems.) See Paragraph [0048], (The received stream data may be stored in a remote cloud-based storage service, i.e. a cloud-native format.) See Paragraph [0135], (The storage layer may implement one or more databases implemented using a cloud computing infrastructure provided by a private cloud and/or a hybrid cloud, i.e. targeted and lightweight by including portions of operation information in the cloud-native format.)
wherein the conversion in arrangement of the information from the WITSML format to the cloud- native format enables data analytics to be performed by a cloud native application rather than requiring processing by a WITSML application or a WITSML adaptor, See Paragraph [0042], (Data streams may be received by the collection system in a variety of formats including WITSML and may then be transformed into one or more other formats for communication with other systems.) See Paragraph [0048], (The received stream data may be stored in a remote cloud-based storage service, i.e. a cloud-native format.) See Paragraph [0038], (Users 
the extraction and the conversion of the one or more portions of the operation information is performed based on a list, the list identifying elements of the operation information arranged in the WITSML format to be converted into the cloud-native format and identifying corresponding data types for the elements in the cloud-native format; See Paragraph [0045], (The data storage system requests a list of available data streams and receives one or more data streams from the plurality of data collection systems including data streams in WITSML format, i.e. the conversion is based on a list identifying elements (e.g. the data sources in WITSML) of operation information arranged in WITSML format to be converted.) See Paragraph [0052], (The data storage system transforms different types of data stream information according to a common data model, i.e. identifying data types for elements in the cloud-native format.)
and provide the cloud-native operation information to a cloud-native application, the cloud-native application utilizing the cloud-native operation information to facilitate the operation of the well by using the one or more portions of the operation information converted from the WITSML format to the cloud-native format to provide visual representation of the operation of the well. 


Regarding dependent claim 8,
As discussed above with claim 1, Karpistsenko discloses all of the limitations.
Karpistsenko discloses the step wherein the cloud-native application includes a data visualization application or a data analytic application. See FIG. 10, (See Figure 10, (Illustrating a data visualization service 1008 that comprises a plurality of visualizations that relate to the plurality of data stream information received, i.e. a data visualization application.)

Regarding independent claim 11,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 18,
The claim is analogous to the subject matter of dependent claim 8 directed to a method or process and is rejected under similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 5-6, 10, 12-13, 15-16 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpistsenko in view of by Pietrzyk et al. (US PGPUB No. 2019/0390547; Pub. Date: Dec. 26, 2019).
Regarding dependent claim 2,
As discussed above with claim 1, Karpistsenko discloses all of the limitations.
Karpistsenko does not disclose the step wherein the operation information is obtained from the data store based on a set of queries.
	Pietrzyk discloses the step wherein the operation information is obtained from the data store based on a set of queries. See Paragraph [0126], (Services 409 includes query services 494. Note [0204] wherein users may query a client operator to obtain or provide information about particular procedures such as work instructions, itemized work instructions, highlighting entities as a source of itemized work instructions, etc.).
Karpistsenko and Pietrzyk are analogous art because they are in the same field of endeavor, wellsite operation systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Karpistsenko to include the method of requesting data based on queries as disclosed Pietrzyk. Doing so would allow the system to request information from a plurality of data sources via query operations in order to provide a framework for obtaining and ingesting data.

Regarding dependent claim 3,
As discussed above with claim 2, Karpistsenko-Pietrzyk discloses all of the limitations.
	Pietrzyk further discloses the step wherein the set of queries includes a well query, a wellbore query, and an item query. See Paragraph [0204], (Users may query a client operator to obtain or provide information about particular procedures such as work instructions, itemized work instructions, highlighting entities as a source of itemized work instructions, etc.). See Paragraph [0180], (Instructions can be generated and utilized to control equipment including well construction equipment, drilling a borehole according to a set of instructions and constraints, etc.).  Therefore, the query services handle instructions about well construction, i.e. well queries, borehole drilling, i.e. wellbore queries, and itemized work instructions, i.e. item queries.).
Karpistsenko and Pietrzyk are analogous art because they are in the same field of endeavor, wellsite operation systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Karpistsenko to include the method of requesting data based on queries as disclosed by Pietrzyk. Doing so would allow the system to request information from a plurality of data sources via query operations in order to provide a framework for obtaining and ingesting data.
Regarding dependent claim 5,
As discussed above with claim 1, Karpistsenko discloses all of the limitations.
Karpistsenko does not disclose the step wherein the cloud-native format includes JavaScript Object Notation format
	Pietrzyk discloses the step wherein the cloud-native format includes JavaScript Object Notation format. See Paragraph [0154], (The system may include resources such as cloud resources, database resources, etc. including MONGODB as a cross-platform document-oriented database program which uses JAVASCRIPT Object Notation (JSON) format-like documents with schemas. The JSON format may be utilized for specifying data, specifying interactions, etc. in a client-server architecture, i.e. the cloud-native format including JSON format.).
Karpistsenko and Pietrzyk are analogous art because they are in the same field of endeavor, wellsite operation systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Karpistsenko to include the method of processing data in JSON as disclosed by Pietrzyk. The JSON format is commonly used to process data objects and has several benefits over other file formats including but not limited to: ease of use compared to XML, substantially lower character count, JSON is easier to parse, etc. Therefore, JSON is a more efficient file format.



Regarding dependent claim 6,
As discussed above with claim 5, Karpistsenko-Pietrzyk discloses all of the limitations.
Karpistsenko does not disclose the step wherein the operation information is obtained from the data store as one or more wellsite information transfer standard markup language documents, and the cloud-native operation information is generated as one or more JavaScript Object Notation messages.
	Pietrzyk discloses the step wherein the operation information is obtained from the data store as one or more wellsite information transfer standard markup language documents, See Paragraph [0150], (Control signals referring to operation of rig site equipment may be received in formats including Wellsite Information Transfer Standard Markup Language (WITSML), i.e. operation information obtained from the data store is obtained in WITSML.).
and the cloud-native operation information is generated as one or more JavaScript Object Notation messages. See Paragraph [0154], (The MONGODB platform may be used to process specifying data and/or interactions using the JSON format, i.e. cloud-native operation information generated as a JSON message.).
Karpistsenko and Pietrzyk are analogous art because they are in the same field of endeavor, wellsite operation systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Karpistsenko to include the method of processing data in JSON as disclosed by Pietrzyk. The JSON format is commonly used to process data objects and has several benefits over other file formats including but not limited to: ease of use compared to 

Regarding dependent claim 10,
	As discussed above with claim 1, Karpistsenko discloses all of the limitations.
Karpistsenko does not disclose the step wherein the operation of the well includes a drilling operation, a completion operation, or a production operation.
	Pietrzyk discloses the step wherein the operation of the well includes a drilling operation, a completion operation, or a production operation. See Paragraph [0114], (A workflow may include well trajectory, an accepted well engineering plan and a formation evaluation. Operating parameters may be collected during a drilling operation using logging-while-drilling or measuring-while drilling technology, i.e. a drilling operation.).
Karpistsenko and Pietrzyk are analogous art because they are in the same field of endeavor, wellsite operation systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Karpistsenko to include the method of processing the wellsite workflows as described by Pietrzyk. Doing so would allow the system to obtain information about a subset of the most important and relevant well-site management information, thereby reducing the amount of irrelevant or less important data such that users can focus on visualizations relating to critical information.


Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 2 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 3 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 5 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 10 directed to a method or process and is rejected under similar rationale.


Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpistsenko in view of Pietrzyk and further in view of BENSON et al. (US PGPUB No. 2015/0233229; Pub. Date: Aug. 20, 2015).
Regarding dependent claim 9,
As discussed above with claim 8, Karpistsenko discloses all of the limitations.
Karpistsenko does not disclose the step wherein: output of the data analytic application is arranged in the JavaScript Object Notation format;
output of the data analytic application is converted into the wellsite information transfer standard markup language format;
	Pietrzyk further discloses the step wherein: output of the data analytic application is arranged in the JavaScript Object Notation format; See Paragraph [0154], (The system may include resources such as cloud resources, database resources, etc. including MONGODB as a cross-platform document-oriented database program which uses JAVASCRIPT Object Notation (JSON) format-like documents with schemas. The JSON format may be utilized for specifying data, specifying interactions, etc. in a client-server architecture, i.e. arranging operations in JSON format.).
	output of the data analytic application is converted into the wellsite information transfer standard markup language format; See FIG. 11 and Paragraph [0150], (Cloud system 1101 comprises a data pipeline which may receive information in a particular format including wellsite information transfer standard markup language (WITSML). The examiner note that the data pipeline of FIG. 11 may receive data from rig office 1120/1130 via format ingestion and transform components, i.e. converting data to WITSML.)
Karpistsenko and Pietrzyk are analogous art because they are in the same field of endeavor, wellsite operation systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Karpistsenko to include the method of processing data in JSON as disclosed by Pietrzyk. The JSON format is commonly used to process data objects and has several benefits over other file formats including but not limited to: ease of use compared to XML, substantially lower character count, JSON is easier to parse, etc. Therefore, JSON is a more efficient file format.
Karpistsenko-Pietrzyk does not disclose the step wherein the converted output of the data analytic application is provided to the data store for use in the operation of the well.
BENSON discloses the step wherein the converted output of the data analytic application is provided to the data store for use in the operation of the well. See Paragraph [0154], (Disclosing a method for processing toolface information corresponding to drilling paths and drift information. The method including a parser configured to parse WITSML and feed obtained drilling rig-related data into a database query and update engine/diagnostic logger. Note FIG. 9 wherein said diagnostic logger 910 is operatively coupled with a local database 912 and is therefore capable of providing data in WITSML format to a data store for use in well operations.).
Karpistsenko, Pietrzyk, and BENSON are analogous art because they are in the same field of endeavor, network-based equipment management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Karpistsenko-Pietrzyk to include the method of delivering drilling BENSON. Doing so would allow the system to store rig-related data into a standard format that can be stored, synchronized and maintained via remote synchronization of a local database.

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 9 directed to a method or process and is rejected under similar rationale.

Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpistsenko in view of Al Gharbi et al. (US PGPUB No. 2019/0353012; Pub. Date: Nov. 21, 2019).
Regarding dependent claim 21,
As discussed above with claim 8, Karpistsenko discloses all of the limitations.
Karpistsenko does not disclose the step wherein the cloud-native application utilizes the cloud-native operation information to facilitate the operation of the well by using the one or more portions of the operation information converted from the WITSML format to the cloud-native format to provide recommendations on a future operation of the well or make changes to the operation of the well.  
	Al Gharbi discloses the step wherein the cloud-native application utilizes the cloud-native operation information to facilitate the operation of the well by using the one or more portions of the operation information converted from the WITSML format to the cloud-native format to provide recommendations on a future operation of the well or make changes to the operation of the well.  See Paragraph [0048], (Disclosing a method for visualizing real-time drilling data wherein real-time drilling data may be used by one or more elements of the architecture can be used for visualization and/or proactive recommendation of preventative/remedial actions to mitigate/correct an identified issue, i.e. providing recommendations on a future operation of the well.)
Karpistsenko and Al Gharbi are analogous art because they are in the same field of endeavor, well-site operation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Karpistsenko to include the method of proactively providing recommendations to remedy/correct/prevent errors and/or issues regarding well-site operation conditions. Doing so would allow the system to proactively optimize well-site operation via preventative/remedial actions to correct identified issues, thereby improving conditions of the well-site operation.

Regarding dependent claim 22,
	The claim is analogous to the subject matter of dependent claim 21 directed to a method or process and is rejected under similar rationale.

Response to Arguments
Applicant’s cancellation of claims 4, 7, 14 and 17 is acknowledged. The corresponding rejections have been withdrawn.
Applicant’s arguments regarding the rejection of claims 1-20 under 35 USC 101 have been considered but are not persuasive. Upon examination, the examiner has updated the 101 rejection to incorporate applicant’s amendments and new claims.
Applicant’s arguments with respect to claim(s) 1, 5, 8, 11, 15 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159